Citation Nr: 1416457	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, claimed as a torn labrum.  

2.  Entitlement to service connection for a right ankle disability, claimed as tendonitis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1995 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran requested and was afforded a Travel Board hearing.  This hearing was held in November 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's VA outpatient treatment records and hearing transcript are located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand for an ankle examination and clarification of the opinion regarding the right shoulder disability.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the record contains private medical records that show evidence of a current right ankle disability and service treatment records which show repeated right ankle injuries.  The Veteran and his representative believe that these ankle injuries had their onset in service and continue to the present.  As no opinion has been offered by a private or VA examiner, and the Board cannot draw its own medical conclusions, there is insufficient evidence to decide the case.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence regarding the Veteran's right shoulder disability requires clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  In the January 2014 examination, the Veteran reported the onset of his right shoulder disability was in service.  In his opinion written the same day, but in a separate document, the examiner stated the Veteran's left shoulder injury was as likely as not related to service.  His rationale relied on the Veteran's unresolved recurrent pain noted at discharge and the torn labrum diagnosis within a few years.  

The opinion by the January 2014 examiner states that the Veteran's left shoulder should be considered service-connected.  Only the right shoulder is at issue before the Board.  The history of treatment and complaints described by the examiner match that of the Veteran's right shoulder.  On remand, the examiner should provide an addendum opinion clarifying which shoulder he believes should be service connected.  

As the Veteran has sought VA outpatient treatment and private medical care in the past, on remand, any outstanding treatment records from all sources should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request relevant VA treatment records for the period from January 2014 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The RO should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the RO should then obtain all updated private medical records from those providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination to address the nature and etiology of his right ankle disability.  The examiner must be provided access to the appellant's claims folder as well as his Virtual VA file.  The examiner must review these files and note such review in the examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any right ankle disability is related to the Veteran's active service.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA examiner who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  The January 2014 examination and opinion should be returned to the examiner for clarification in the form of an addendum opinion.  He must be provided access to the appellant's claims folder as well as his Virtual VA file.  The examiner must review these files and note such review in the examination report.  

The examiner should clarify which shoulder he believes should be service connected.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA examiner who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

